DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on August 9, 2021 in response to a non-final office action dated May 17, 2021.  The corrected Notice of Allowance is issued to correct an error of form for claim 14 in the Examiner’s Amendment.
Terminal Disclaimer
The terminal disclaimer filed on August 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,616,121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Sandra Beauchesne, Reg. No. 43,422 on October 27, 2021 through subsequent communications following a telephone interview on October 27, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.

Listing of claims:
1. (Currently amended) A computing device, comprising: 
a wireless communication interface; and 
a processing unit comprising one or more processors for: 

transmitting the amount of data to transfer through the wireless communication interface and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device; 
receiving an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the amount of data to transfer through the wireless communication interface and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface,  the reception of the optimal data transfer rate being performed via one of the wireless communication interface or the other communication interface of the computing device; and 
configuring the wireless communication interface to operate at the optimal data transfer rate;
wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.

2. (Original) The computing device of claim 1, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate.



4. (Original) The computing device of claim 1, wherein the data transfer is a transmission or a reception of data by the computing device through the wireless communication interface, and the optimal data transfer rate is the symmetrical optimal data transfer rate.

5. (Previously presented) The computing device of claim 1, wherein the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface comprises at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.

6. (Original) The computing device of claim 1, wherein the wireless communication interface is one of the following: a Wi-Fi communication interface, and a mesh communication interface.

7. (Original) The computing device of claim 1, wherein the computing device consists of an environment control device (ECD).

8. (Original) The computing device of claim 7, wherein the ECD consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.

9. (Currently amended) A method for inferring an optimal wireless data transfer rate using an inference server, the method comprising: 
processors; 
transmitting by the processing unit the amount of data to transfer through the wireless communication interface and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device; 
receiving by the processing unit an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the amount of data to transfer through the wireless communication interface and the at least one additional parameter  characterizing the operating conditions of the data transfer through the wireless communication interface, the reception of the optimal data transfer rate being performed via one of the wireless communication interface or the other communication interface of the computing device; and
configuring by the processing unit the wireless communication interface to operate at the optimal data transfer rate;
wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.



11. (Original) The method of claim 9, wherein the data transfer is a reception of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate.

12. (Original) The method of claim 9, wherein the data transfer is a transmission or a reception of data by the computing device through the wireless communication interface, and the optimal data transfer rate is the symmetrical optimal data transfer rate.

13. (Previously presented) The method of claim 9, wherein the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface further comprises at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.

14. (Currently amended) The method of claim 9, wherein the wireless communication interface is one of the following: a Wi-Fi communication interface, and a mesh communication interface.

15. (Original) The method of claim 9, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.

16. (Currently amended) An inference server, comprising: 

memory for storing a predictive model generated by a neural network training engine, the predictive model comprising weights of a neural network; and 
a processing unit comprising one or more processors for: 
receiving from a computing device via the communication interface an amount of data to transfer through a wireless communication interface of the computing device and at least one additional parameter characterizing operating conditions of the data transfer through the wireless communication interface of the computing device; 
executing a neural network inference engine using the predictive model for inferring an optimal data transfer rate of the wireless communication interface of the computing device based on the amount of data to transfer through the wireless communication interface of the computing device and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface of the computing device; and
transmitting to the computing device via the communication interface the optimal data transfer rate inferred by the neural network inference engine;
wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.

17. (Original) The inference server of claim 16, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate.



19. (Original) The inference server of claim 16, wherein the data transfer is a transmission or a reception of data by the computing device through the wireless communication interface, and the optimal data transfer rate is the symmetrical optimal data transfer rate.

20. (Currently amended) The inference server of claim 16, wherein the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface of the computing device comprises at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.

21. (Cancelled)

22. (Original) The inference server of claim 16, wherein the wireless communication interface is one of the following: a Wi-Fi communication interface, and a mesh communication interface.

23. (Original) The inference server of claim 16, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.




35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to an environmental control system to infer an optimal wireless transfer rate wherein a computing device determines parameters of a data transfer through its wireless communication interface and transmits the parameters to an inference server executing a neural network inference engine which infers an optimal data transfer rate to be used to configure the wireless communication interface for the data transfer.  The ordered steps of the claimed invention provides a specific improvement to solve the problem of maintaining a sustainable data transfer rate for operating the environmental control system  and a useful improvement for the application of these systems that are used in computerized control systems operated in commercial and industrial environments.
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Sabripour (U.S. 2015/0019024 A1; herein referred to as Sabripour in view of Noriega (U.S. 2015/0146549 A1; herein referred to as Noriega) in further view of Girish et al. (U.S. 2017/0111253 A1; herein referred to as Girish) in further view of Pasotti et al. (U.S. 2014/0050087 A1; herein referred to as Pasotti) does not teach singularly or in combination a device and method used to infer an optimal wireless data transfer rate using an inference server, where an amount of data to transfer through the 
Sabripour is directed to an environmental control system comprising a plurality of control elements. Some of the control elements include a sensor, a transceiver coupled to the sensor and configured to send data to a wireless communications link, and a solar cell configured to provide power to the sensor and the transmitter. The environment control system also comprises a gateway configured to receive data from the transceiver and to selectively control a heating, ventilation and air conditioning (HVAC) system according to the data.  Sabripour teaches some of the elements of the claimed invention: (determining operating conditions of the data transfer (see ¶ [0039]) through the wireless communication interface (see ¶ [0006]); transmitting at least one additional parameter to an inference server (e.g. HVAC management system 112) (see ¶ [0048]) executing a neural network inference engine (see ¶ [0099]), the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device  (see ¶ [0098], Fig. 12).   However Sabripour does not teach all of the elements of the claimed invention.
Noriega is directed to a method and apparatus providing for determining a joint condition for a radio network device (the joint condition is associated with a performance requirement for the radio network device), accessing a first set of counters for the radio network device (the first set of counters is associated with the joint condition for the radio network device), employing pattern recognition to reduce the first set of counters to a second set of counters (the second set of counters is associated with the joint condition for the radio network device), and determining a factor associated with the joint condition based on the second set of counters.  In combination with Sabripour, Noriega teaches some of the elements of the claimed invention: (an amount of data to transfer (e.g. data sent) through the wireless communication interface (see ¶ [0071]) receiving an optimal data transfer rate of the wireless communication interface (see Fig. 2 ¶ [0045])  inferred by the neural network inference engine executed by the inference server(see ¶ [0058]), the reception of the optimal data transfer rate (see ¶ [0111]) being performed via one of the wireless communication interface or the other communication interface of the computing device (e.g. controller 102 see Fig. 1)(see ¶ [0057]) ; and configuring the wireless communication interface to operate at the optimal data transfer rate (see ¶ [0114]).  However the combination of Sabripour and Noriega does not teach all of the elements of the claimed invention.
Girish is directed to methods, systems and computer readable media for facilitating the output of an alert to a client device informing a user of a potential disruption to a data transfer at a client device. An access point monitors the data rate of a data transfer session with a station, determines a minimum data transfer rate threshold for the data transfer session, and outputs an alert to the station when the data rate of the transfer session drops below the minimum data transfer rate threshold.  In combination with Sabripour and Noriega, Girish teaches some of the elements of the claimed invention: the inference of the optimal data transfer rate (see ¶ [0030]) of the wireless communication interface (see ¶ [0031]) being based on at least one parameter characterizing the operating conditions of the data transfer (e.g. transmission strength) through the wireless communication interface (see ¶ [0025]).  However the combination of Sabripour, Noriega, and Girish does not teach all of the elements of the claimed invention.
Pasotti is directed to methods and systems for packet radio transmission in a wireless communication system. In combination with Sabripour, Noriega, and Girish teaches some of the elements of the claimed invention: (wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate (see ¶ [0021]).  However the combination of Sabripour, Noriega, Girish, and Pasotti does not teach all of the elements of the claimed invention.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for the use of a neural network for determining an optimal transfer rate to be configured on a wireless communication interface based on parameters characterizing operating conditions of a data transfer through the wireless communication interface (an amount of data to transfer, etc).  The claimed invention is distinctive from the cited prior art and other analogous inventions known in the art by using an inference provided by the neural network inference engine that is based on the amount of data to transfer through the wireless communication interface and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface.   Conversely, the prior art Girish teaches an optimal or preferred bitrate that has an arbitrarily fixed value for a given access point, which does not depend on the content being transferred (see Girish - ¶ [0036]).  Girish also teaches the inference of a minimal data transfer rate which is lower than the optimal or preferred bitrate and is representative of degraded operating conditions of the access point (see Girish - ¶¶ [0030-0031] ) that is than used to alert that the transfer (the inference of the optimal data transfer rate of the wireless communication interface being based on the amount of data to transfer through the wireless communication interface and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 14 – 16:   ¶ ¶ [0066 -0075], Fig. 3) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 and 22 – 23 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444